
	

115 S1747 IS: Florida Manatee Research and Recovery Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1747
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To authorize research and recovery activities to provide for the protection, conservation, and
			 recovery of the Florida
			 manatee, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Florida Manatee Research and Recovery Act.
 2.DefinitionsIn this Act: (1)Florida manateeThe term Florida manatee means the subspecies Trichechus manatus latirostris.
 (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.
			3.Manatee research and recovery
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall begin to carry out research and recovery activities specific to Florida manatee populations in the United States.
 (b)RequirementsThe research and recovery activities under subsection (a) shall— (1)be informed by—
 (A)the prioritized research and recovery recommendations of— (i)the Florida Manatee Recovery Plan (Trichechus manatus latirostris) Third Revision, published by the United States Fish and Wildlife Service and dated October 30, 2001, or any subsequent revision published after the date of enactment of this Act; and
 (ii)any other recovery, research, or conservation plan that supersedes or supplements the plan referred to in clause (i), adopted by the United States Fish and Wildlife Service after the date of enactment of this Act in accordance with applicable law;
 (B)the research and recovery recommendations of the State of Florida and other States, the waters of which serve as Florida manatee habitat; and
 (C)the research and recovery recommendations of the Marine Mammal Commission under section 4; (2)include—
 (A)monitoring, analyzing, and assessing Florida manatee population demographics, health, causes of mortality, and life history parameters, including range-wide population surveys; and
 (B)developing and implementing measures to mitigate or eliminate factors that limit Florida manatee recovery, including factors relating to marine ecosystem health and to human activity; and
 (3)comply with the prohibitions and permitting requirements of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), and any other applicable law.
 4.Marine Mammal Commission recommendationsNot later than 180 days after the date of enactment of this Act, the Marine Mammal Commission shall recommend to the Secretary such steps as the Commission considers necessary or desirable for the protection, conservation, and recovery of Florida manatee populations in the United States.
		5.Florida manatee research and recovery grants
 (a)In generalThe Secretary shall establish a peer-reviewed, merit-based process to award competitive grants for— (1)research regarding Florida manatees; and
 (2)recovery activities that assist in or promote the protection, conservation, and recovery of Florida manatees.
 (b)Peer review panelThe Secretary shall establish as necessary a peer review panel to provide scientific advice and guidance in prioritizing proposals for grants under this section.
 (c)Research grant subjectsResearch funded by grants awarded under this section— (1)shall be in accordance with the research recommendations under section 3; and
 (2)may include research on topics such as— (A)causes of Florida manatee mortality;
 (B)Florida manatee demographics and natural history; (C)sources and effects of poor water quality on Florida manatees, including pollutants, nutrients, and toxicants;
 (D)methods and mechanisms to address the sources and effects described in subparagraph (C);
 (E)sources and effects of diseases and parasites affecting Florida manatees; (F)limitations on the availability of food resources for Florida manatees and the impacts of food limitation on Florida manatee carrying capacity;
 (G)interactions between Florida manatees and human activities in the marine environment; (H)assessment of the ecological role of Florida manatees in coastal marine ecosystems, including as it may pertain to human welfare, resource use, and ecosystem services;
 (I)assessment of the adequacy of response and contingency plans for emergencies involving Florida manatees; and
 (J)assessment of the impacts of climate change on Florida manatees. (d)Recovery grant subjectsRecovery activities funded with grants under this section—
 (1)shall be conducted in accordance with— (A)the recovery recommendations under section 3; and
 (B)the findings of the research conducted under this section; and
 (2)may include activities— (A)to protect, conserve, and recover Florida manatees;
 (B)to reduce, mitigate, or eliminate potential factors limiting Florida manatee populations that are related to human activities, including—
 (i)factors contributing to mortality, adversely affecting health, or restricting distribution and abundance; and
 (ii)factors that harm or reduce the quality of Florida manatee habitat or the health of coastal marine ecosystems; and
 (C)to implement emergency response and contingency plans. 6.Report to CongressThe Secretary shall—
 (1)not later than 2 years after the date of enactment of this Act, submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on— (A)the status of Florida manatee populations;
 (B)the research and recovery activities under this Act; (C)the grant review and award process authorized by this Act; and
 (D)any relevant formal consultations conducted during the 2 years preceding the date of enactment of this Act, and any other consultations the Secretary determines to be relevant, under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) with respect to the Florida manatee; and
 (2)not later than 3 years after the date of enactment of this Act, and every 5 years thereafter, submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives and make available to the public a report that includes—
 (A)an evaluation of— (i)Florida manatee health;
 (ii)causes of Florida manatee mortality; and (iii)the interactions of Florida manatees with coastal and inland aquatic ecosystems;
 (B)an evaluation of actions taken— (i)to improve Florida manatee health;
 (ii)to reduce Florida manatee mortality; and (iii)to improve and protect Florida manatee habitat;
 (C)recommendations for actions that may be taken under current law— (i)to improve Florida manatee health;
 (ii)to reduce the occurrence of human-related Florida manatee mortality; and (iii)to improve the health of the coastal marine ecosystems that serve as Florida manatee habitat;
 (D)recommendations for funding to carry out this Act; and (E)a description of any formal consultations that the Secretary determines to be relevant to the research and recovery activities authorized by this Act conducted in accordance with section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) after the date of enactment of this Act.
				7.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to the Secretary to carry out the provisions of this Act $5,000,000 for each of fiscal years 2018 through 2022.
 (b)Administrative expensesOf the amounts made available each fiscal year under subsection (a), the Secretary may expend not more than the greater of 7 percent of the amounts or $150,000 to pay the administrative expenses incurred carrying out this Act.
			
